 372DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDEmery Realty, Inc.andHotel,Motel,RestaurantEmployees and BartendersUnion Local No.112, affiliated with the Hotel Employees andRestaurantEmployees InternationalUnion,AFL-CIO. Case 9-CA-2100930 September 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND STEPHENSOn 18 April 1985 Administrative Law JudgeWalter J. Alprin issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the Charging Party and General Counsel filedbriefs in response.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Orderas modified.The judge found that the Respondent, EmeryRealtyCorporation (Emery), violated Section8(a)(1) by prohibiting the Union from distributingorganizational literature on its property to the em-ployees of one of its tenants, the Netherland PlazaHotel (Hotel).We agree with the judge's findingfor the reasons set forth below.Emery owns and operates the Carew Towercomplex in downtown Cincinnati, Ohio. The com-plex consists of a 47-story office building, whosetenants are professional businesses, and other com-mercial space that is rented by the Hotel and vari-ous retail stores and service shops. In June 1983Emery twice prohibited union representatives fromdistributing organizational handbills in front of theHotel employees' entrance off the main lobby ofthe complex. The main lobby, which is known asthe "arcade," runs through the center of the com-plex at ground level, spanning the distance betweentwo city streets. The stores and service shops faceon the arcade, which varies in width from 35 feetat its center to 25 feet at its ends. There are numer-ous entrances to the arcade. These include twomain entrances from the public streets at either endof the arcade, and entrances from the stores, shops,and Hotel, the 47-story office building, a lowerarcade level, and a public skywalk system that con-nects several downtown buildings. Those who usethe arcade include tenants and their employees,customers of the stores, shops, professional officesand Hotel, and pedestrians who use the arcadesimply as a convenient passageway to other build-ings.The Union represented approximately 450 to 500employees of the Hotel's predecessor, the Nether-land Hilton, which closed in late 1981. The DunfeyHotel Corporation then assumed operation of theNetherland Hilton and reopened it as the Nether-land Plaza in October 1983 after extensive refur-bishing.As of the reopening, the Hotel had ap-proximately 300 employees, few if any of whomhad been employed by the Netherland Hilton.Union President George O'Reilly made several at-tempts to contact the employees hired by the Hotelfor the purpose of organizing them, including fre-quenting the Hotel lobby and public areas and vis-itinga restaurant adjacent to the Hotel lobby.However, he was unable to contact any Hotel em-ployees who had been previously employed by theNetherland Hilton, and was otherwise unsuccessfulincommunicatingwith the Hotel's employees.Eventually, on 6 June 1983, O'Reilly and twoother union representatives attempted the above-noted organizational handbilling at the Hotel em-ployees' entrance off the arcade. After handbillingat that location for 15 minutes, the union represent-ativeswere told by the Respondent's securityguards that soliciting was not permitted and thatthey would be arrested if they did not leave. Theunion representatives again attempted handbillingat the employee entrance 2 days later, but left afterbeing confronted by security guards and the build-ing superintendent and being informed by twopolice officers that they would be arrested for tres-passing if they remained.After reviewing then-current law and courtprecedent, the judge decided that the propertyrights enjoyed by the Respondent as the owner ofthe Carew Tower and the arcade must, on balance,yield to the Section 7 right of the Union to engagein organizational handbilling in front of the Hotel'semployee entrance located off of the Carew Towerarcade. In this regard, he rejected the Respondent'scontention that reasonable alternatives other thanhandbilling on the Respondent's property existed tocommunicate the Union's message to Hotel em-ployees.Subsequent to the judge's decision, the BoardissuedFairmont Hotel,282 NLRB 139 (1986), inwhich the Board set forth its view of the properapplication of Supreme Court decisions regardingconflicts between property rights and Section 7rights. InFairmont,the Board held that in cases in-volving such conflicts, the Board's task is "first toweigh the relative strength of each party's claim."The Board stated:286 NLRB No. 32 EMERY REALTY373If the property owner's claim is a strong one,while the Section 7 right at issue is clearly alesscompelling one, the property right willprevail. If the property claim is a tenuous one,and the Section 7 right is clearly more compel-ling, then the Section 7 right will prevail. Onlyin those cases where the respective claims arerelatively equal in strength will effective alter-native means of communication become deter-minative.[Fairmont Hotel,supra at 142.]Factors that may affect the relative strength orweakness of an asserted property right include thefollowing: the use to which the property in ques-tion is put, any restrictions placed on public accessto the property or to the facility located on theproperty, and the size and location of the privatefacility.Concerning the Section 7 right, factorsthat affect the relative strength or weakness ofsuch a right include the following: the nature ofthe right asserted, the purpose for which it is beingasserted, the employer that is the target of the ac-tivity, the situs of the activity and the relationshipof the situs to the target, the intended audience ofthe activity, and, possibly, the manner in which theright is being asserted. Id. at 141, 142.In assessing the relative strength of Emery'sproperty claim,we first note that Emery hadopened the property in question, the arcade, to thepublic generally. Not only are those who intend tovisit one of the stores, shops, offices, or the Hotelinvited to use the arcade, but also those who aremerely pedestrians who simply want to use thearcade as a cut-through between streets. Emeryalso permits access to the arcade 7 days a week, 24hours a day, and thus even when the arcade storesand shops are closed for business.' Furthermore,Emery has in the past permitted solicitations in thearcade by various social service organizations, in-cluding the Salvation Army, Shriners, and GirlScouts.Although Emery has since the Union'shandbilling forbidden such charitable solicitations 2itspast practice is indicative of the low degree of"privateness" Emery has sought to maintain in thearcade.3 It is further indicative that such solicita-tions cause little if any interference with Emery'sproperty rights, especially when viewed in light ofthe fact that Emery offered no testimony that thoseactivities interfered in any way with the normal useof the arcade, nor even alleged that such a concernresulted in its ban on those activities in the arcade.In this regard Emery's vice president of administra-'Emery does close the arcade for a short period oftime during onenight eachyear as a meansto preserveits statusas owner2There isno allegationthat Emery discriminatorily imposed this ban2 See,e g,Montgomery Ward & Co,265 NLRB 60, 69 (1982)tion,Diana Geiss, conceded that the Girl Scoutswere in fact permitted to set up a stationary boothin an area of the arcade very close to where theUnion handbilled, which she characterized as a"low traffic area."4 Emery also still permits Christ-mas displays on the arcade floor. Consequently, bypreventing theUnion from handbilling in thearcade, Emery was prohibiting an activity that wasneither inconsistentwith past uses of the arcadenor one that would hinder in any significant re-spect the normal use of its property. Finally, unlikethe property owner inFairmont Hotel,Emery, aslessor of the Hotel's facilities, has an economic in-terest in the business success of the employer withwhom the Union has its primary dispute.'In contrast, the Section 7 right of employees toorganize,which the Union here seeks to assertthrough its organizational solicitations, is at the"very core" of the interests the National Labor Re-lationsAct seeks to protect.6 Although nonem-ployee distribution of union organizational litera-ture is involved, the right that the Union seeks toassert is a derivative of the right of the Hotel em-ployees to engage effectively in self-organization.?As the Supreme Court observed inCentralHard-ware Co. v. NLRB,407 U.S. 539, 542 (1972), theguarantee of Section 7 "includes both the right ofunion officials to discuss organization with employ-ees, and the right of union officials to discuss orga-nization among themselves." The Court has furtherobserved in this regard that "[t]he right of self-or-ganization depends in some measure on the abilityof employees to learn the advantages of self-organi-zation from others."8 Thus, communication be-tween the Union and the Hotel's employees regard-ing self-organization is important to the employees'ability to exercise effectively their right to decidewhether to organize.Furthermore, the Union limited its handbilling toan area directly in front of the employees' entranceto the Hotel, which was reserved solely for theiruse and which was also the only entrance theHotel employees were supposed to use. This dooris recessed approximately 6 feet off the arcade, andthus permits handbilling to occur completely offthe arcade itself. Emery does not allege that theUnion's handbilling interfered in any way with thenormal operation of the arcade, and there is no evi-dence of complaints by merchants, customers, or4Handbilhng in this area therefore clearly does not present the samesecurity considerations and need to minimize congestion as did the hand-billing in front of the formal entrance of the hotel inFairmont Hotel5SeeScott Hudgens,230 NLRB 414, 417-418 (1977)6 Sears, Roebuck & CovSanDiego County District Council of Carpen-ters,436 U S 180, 206 fn 42 (1978)7 Id8NLRB v Babcock & Wilcox Co,351 U S 105, 113 (1956) 374DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDeven pedestrians regarding the handbilling. TheUnion's activity was thus in such proximity to thetargeted employer's employees, that the Unioncould not have more carefully restricted its hand-billing activities so as to be able to reach the in-tended audience while not disturbing others. Ac-cordingly,by engaging in organizational handbill-ing in front of the Hotel employees' entrance, theUnion was asserting substantial rights under Sec-tion 7.In sum,the Section 7 interest being asserted withrespect to the organizational handbilling was quitea strong one, while the Respondent's property in-terest in limiting the use of the area adjacent to theHotel employees'entrancewas relativelyweak.Accordingly, we fmd that the Section 7 right exer-cised by the Union outweighs the Respondent'sproperty right to exclude the union agents engagedin handbilling. Because the rights asserted by theUnion and the Respondent are not relatively equal,we find that the availability of reasonablealterna-tivemeansby which the Union could have com-municated its message is not determinative under aFairmontanalysis.9Accordingly, we find on thisbasis, in agreementwith the judge'sconclusions,that the Respondent violated Section 8(a)(1) byprohibiting union representatives from distributingunion literature to employees on its premises andthreatening them with arrest for attempting to doso.Moreover, even assuming that the claims assert-ed by the parties were, undera Fairmontanalysis,relatively equal in strength,we agree with thejudge that no reasonable alternative means wereavailable by which the Union could have commu-nicated its message to the Hotel's employees. Ac-cordingly, under this alternative analysis, we findfurther basis for affirming the conclusion of thejudge that the Respondent violated the Act asstated above.Regarding the existence of alternative means ofcommunication,the record shows that in May1983, several months prior to the opening of theHotel,Union President George O'Reilly mailed aletter to all former employees of the NetherlandHilton informing them that the Hotel was takingemployment applications and requesting them toadvise the Union if they were hired. In October1983 O'Reilly sent a followup letter again askingthe former employees to advise the Union if the9Member Johansen considers the significant factor of reasonablemeans of communication as he evaluates the nature and strength of theSec 7 claimFairmont,supra at 142 As explained below,the record inthis case indicated that the Union had no such reasonable alternativemeans of communication,thus further supporting,in his view,the con-clusion that the Sec 7 right in this case outweighs the Respondent'sproperty rightsHotel hired them. The Union never received a re-sponsefrom any former employee who was hired.O'Reilly attended the opening day festivities at theHotel in October 1983 where he was able to recog-nize only one former member of the Union. O'Reil-lywas unable to converse with him and has notseen him since.O'Reilly and the Union's vice presi-dent later had several lunches in a restaurant offthe Hotel's main lobby in an attempt to speak withHotel service employees, but they were unsuccess-ful.Although the Hotel's employees wore nametags, only their first names appeared on the tags,and thus the tags provided no information thatwould enable the Union to follow up with contactsby telephone, mail, or home visits. During the nextseveral months O'Reilly visited the lobby and otherpublic areas of the Hotel on numerous occasions inan attempt to speak with Hotel employees, but wasagain unsuccessful.10 In June 1984 O'Reilly re-quested the Hotel to provide the Union with a listof the Hotel employees'names andaddresses, butthe Hotel denied his request.I 1Emery argues that the Union could have availeditself of several other allegedly reasonable means ofcommunicatingwith the Hotel's employees. It firstsuggeststhat the Union could have handbilled onpublic property outside the entrances to the arcade.However, there are numerous entrances Hotel em-ployeesmight use in gainingaccess to thearcade,12which creates a difficult task of cover-age. Even if coverage of the entrances could be ac-complished, there appears to be no effective wayof targeting the approximately 300 Hotel employ-ees sought to be organized out of the thousands ofpersons who daily enter and exit the arcade. Hotelemployees are forbidden to wear their Hotel uni-forms off the Hotel's premises, and they apparentlywear no other identifyinginsignia.Also, as shownby exhibits attached to one of the parties' writtenstipulations,Hotel employees arrive at and departfrom the Hotel throughout the day with no clearlydefined peak period of Hotel employee traffic dis-cernible.Thus, selecting only certain times tohandbillwould not necessarilyassist inreachingthe targeted employees.1310Wedisavow the judge's reliance on certaintrespassory visits byO'Reillyand other union agentsin July1984 in concluding that no rea-sonable alternative means of communication existed in June 198411Although prior to the hearing the Union was ableto contact fourHotel employees who statedtheywould furnishtheUnion with thenames and addressesof theirfellow employees,there is no evidence thattheyever provided the Union this information12We note in this regard that,contraryto the judge's implicit finding,there is no directaccessfromFifth Streetto the arcadeThere doesappear to be indirect accessfrom FifthStreet to the arcadethrough thoseCarew Towercomplex stores that front on Fifth Street13As statedby the Tenth Circuit Court of Appeals inHuskyOil,,NPR Operations v. NLRB,669 F 2d 643 (10th Cir 1982),"Babcock &Continued EMERYREALTY375Furthermore, handbilling in front of the numer-ous entrances to the arcade would likely interferewith traffic much more than handbilling limited tothe alcove in front of the Hotel employees' en-trance. It also seems probable that handbilling atthe arcade entrances would cause a greater litterproblem because many more handbills would haveto be passed out and because most handbills wouldlikely be immediately discarded within or near thearcade because they would be irrelevant to the vastmajority of arcade users, who are not Hotel em-ployees.Emery furthersuggeststhat the Union couldhave advertised in the newspapers or on radio ortelevision as a means of reaching Hotel employees.However, advertising through the mass media in ametropolitan area as populous as Cincinnati, Ohio,in order to convey a message to approximatelyonly 300 people would be impractical and ineffec-tual.14We also reject as patently unreasonableEmery's furthersuggestionthat the Union couldattempt contacting Hotel employees by stationingpersons in a restaurant across the arcade from theHotel employees' entrance so that they could ob-serve the employees as they use the entrance andthen later attempt to recognize the employees out-side the arcade.Thus, we find that reasonable alternative meansby which the Union could have communicated itsmessage to the Hotel employees are nonexistent.This alternativemeans inquiry therefore furtherdemonstrates that Emery's property rights mustyieldhere.15Accordingly,we conclude thatWilcoxdoes not require a union to resort to unsatisfactory means of com-munication andwe may assess the channels available to the unionwithout first requiring the union to try them"Id at 645 The union's or-ganizational effort,or lack of it, however, remains a factual circumstanceto be weighed in deciding if the union has met its burden of proof.Hutzler BrosvNLRB,630 F 2d 1012, 1017 (4th Cir1980), denying enfHutzler Bros,241 NLRB 914 (1979) In other words, with respect to thereasonable alternative means inquiry,there are some instances in whichthe reasonableness of suggested alternatives can be assessed on the basisof objective evidence even without the union's having attempted to usethose means, while in other instances the General Counsel will not havecarried theburden ofshowing absence of reasonable alternative means ifthe union has not attempted to use a particular suggested nonencroachingmethod of communicating its message and demonstrated that such amethod is not a reasonable means In the present case,as indicated above,the reasonableness of the alternative of handbilling on public propertynear outside entrances can be assessed on this record14SeeNLRB v S & H Grossinger's, Inc,372 F 2d 26, 29 (2d Cir.1967) See also ScottHudgens,supra, 230 NLRB at 41615 Chairman Dotson finds it unnecessary to consider whether reasona-ble alternative means of communication aie available here because theSec 7 rights asserted by the Union substantially outweigh the propertyrights asserted by Emery, and thus the competing rights are not relative-ly equal SeeFairmont Hotel,supra at 143Member Stephens adheres to the position stated in his concurringopinion inFairmont Hotelthat an inquiry into the availability of rea-sonably effectivealternativemeans of communication is not limitedto circumstances where the competing property and Sec 7 rights arein equipoise Id at 144Emery violated Section 8(a)(1) by prohibiting theUnion from engaging in organizational handbillingin front of the Hotel employees' entrance andthreatening union representatives' arrest for at-6tempting to do so.'ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Emery Realty, Inc., Cincinnati, Ohio, itsofficers, agents, successors, and assigns, shall takethe action set forth in the Order as modified.Substitute the following for paragraph 1."1.Cease and desist from prohibiting union rep-resentatives from distributing union literature toemployees of the Netherland Plaza Hotel at theemployees' doorway on the arcade on its propertyand threatening them with arrest for attempting todo so, as long as the activity is conducted by a rea-sonable number of persons and does not undulyinterferewith the normal use of facilities or oper-ation of businesses not associated with the Nether-land Plaza Hotel."2.Substitute the attached notice for that of theadministrative law judge.16We shall modify the recommended Order to placelimits on theUnion's handbilling activities thatthe Respondentmust permit See, e g.,Seattle-FirstNational Bank,258 NLRB 1222 (1981)APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe NationalLaborRelationsBoard has foundthat we violated the NationalLaborRelations Actand has ordered us to post and abide by this notice.Section 7 of theAct givesemployees these rights.To organizeTo form,join,or assist any unionTo bargaincollectivelythrough representa-tives of their own choiceTo act togetherfor othermutual aid or pro-tectionTo choosenot to engage in any of theseprotected concerted activities.WE WILL NOTprohibit representatives of Hotel,Motel,RestaurantEmployees and BartendersUnion Local No. 112,affiliatedwith the Hotel Em-ployees and Restaurant Employees InternationalUnion,AFL-CIO,from distributing union litera- 376DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDture to the employees of the Netherland PlazaHotel at the employees' doorway on the arcade onour property, nor will we threaten them witharrest for attempting to do so, as long as that activ-ity is conducted by a reasonable number of personsand does not unduly interfere with the normal useof facilities or operation of businesses not associat-ed with the Netherland Plaza Hotel.EMERYREALTY, INC.Bruce H. Meizlish, Esq.,the General Counsel.David L. Barth, Esq.andPaul R. Moran, Esq. (Corr, Bas-sett,Kohlhepp, Halloran & Moran),of Cincinnati, Ohio,for the Respondent.Jerry F. Venn, Esq.,of Cincinnati, Ohio, for the ChargingParty.DECISIONSTATEMENT OF THE CASEWALTER J. ALPRIN, Administrative Law Judge. Thecharge inthis case was filed on 22 June 19841 and com-plaint issuedon 13 September,alleging thatRespondenthad violated Section 8(a)(1) of the National Labor Rela-tions Act (the Act) by refusing to permit representativesof the Charging Party Union to distributeliterature onits premisesand threatening them with arrest if they didso.Hearingwas held before me at Cincinnati, Ohio, on 8November.On the entire record, including my observation of thewitnesses,and on consideration of the briefs filed onbehalf of the General Counsel, the Respondent, and theCharging Party, I make the followingFINDINGS OF FACT1.BACKGROUND AND JURISDICTIONII.THE ALLEGED UNFAIR LABOR PRACTICEA. Steps Leading to ConfrontationsOn the reopening of the Hotel in October 1983, therewere an estimated 300 employees whom the Union de-sired toorganizeand represent. They did not, however,know the identity of any of the employees and wereunable to begin making contact with employees favor-ably disposed to unionization.George E. O'Reilly,presidentof the local Union, hadsent a letter on 17 May 1983,to all union members,former employees of the Hotel, notifying them that thenew Hotel would be taking applications for employmentfrom 1 June and that the Union plannedan organization-al drive and would need to be advised if union memberswere hired. A similar followup letter was sent 4 October,but none of the union members were hired. Meanwhile,on 18 July 1983, the president of the Cincinnati HotelEmployees Council sent a letter to the Hotel'sgeneralmanager,requestinga meetingto "explore the possibilityof an ongoing relationship"similar tothat enjoyed withtheHotel's predecessors. No response was indicated inthe record.When the Hotel opened, O'Reilly and the union busi-nessagent attended the festivities in the hope of recog-nizing employees through whom organizational effortsmight be instituted.He recognized only one person,however, and that individual was neither a member ofthe Union nor favorable to it. On three additional occa-sions between 6 October 1983 and 6June 1984, unionrepresentatives had lunch in the restaurant off the Hotel'smain lobby, for a similar purpose and to try initiatingconversations with employees, all of which proved use-less.On several other occasions O'Reilly visited thelobby and public areas of the Hotel for thesame pur-pose, but with thesame result.O'Reilly also orally askedunion membersatmeetingsfor assistance in identifyingHotel employees, also withoutsuccess.Emery Realty Corp. (Emery or Respondent) is a Dela-ware corporationengaged inbusiness at Cincinnati,Ohio.It admits,and Ifind, that it is an employer en-gaged in commercewithin themeaningof Section 2(2),(6), and (7) of the Act.Hotel,Motel,RestaurantEmployees and BartendersUnion, Local No. 112, affiliated with the Hotel Employ-eesandRestaurantEmployees InternationalUnion,AFL-CIO (the Union) is a labor organization within themeaning ofSection 2(5) of the Act.Emery owns and operatesa large,47-storymultiusebuilding indowntown Cincinnati, Ohio, known as theCarew Tower (the Tower), more fully described below,a major tenantof which is the Netherland Plaza Hotel(theHotel).Hotel employees were organized in the1940s. In the 1950s, Emery sold or leased the Hotel tothe HiltonCorporation, which finally closed the Hotelon 31 December 1981. After extensive refurbishing, theHotelwas reopened by the Dunfey Hotel Corporation inOctober 1983, at which point the Union began efforts toorganize the employees of the newly opened hotel.'All dates are in 1984 unless otherwise indicatedB. The ConfrontationsOn 6 June, at approximately 4:30 p.m., O'Reilly andtwo other nonemployee union representatives began dis-tributing an organizational handbill, outside the Hotel'spremises, at the door designated as the sole employee en-trance to and exit from the Hotel. This dooris located ina small alcove to the arcade of the Tower building, gen-erally open to the public but owned and controlled byRespondent. There is no evidence of record of any dis-turbance, but after about 15 minutes, during which about15 handbills were distributed, the union representativeswere approached by one of Respondent's security guardswho informed them that Respondent did not permit so-liciting in the arcade, and that if they continued, hewould call the police. The union representatives there-upon left the arcade.On 8 June, the union representatives returned at 7 a.m.and in 20 minutes had distributed about 25 handbills.They were again confronted by Emery's security guardsand building superintendant. The union representatives atfirst resisted and declared an intention to continue thedistribution, but, on the arrival of two police officers of EMERY REALTY377the City of Cincinnati who informed therm that theywould be arrested for criminal trespass if they remained,they left.Again, the record does not disclose any dis-turbance in the arcade.C Steps Taken After the ConfrontationsOn 11 June, O'Reilly wrote the Hotel's local generalmanager,advising of the campaign, complaining aboutthe interruption of handbilling, and requesting a list ofnames,addresses, and department classifications of allemployees. The letter was forwarded to corporate officesand responded to on 12 July, to the effect that on adviceof counsel, the Hotel would not provide such informa-tion.On 19 and 20 July, O'Reilly and three other nonem-ployee union representatives entered the Hotel and dis-persed to various floors in attempts to make contact withroom attendants (maids). The Hotel sent the Union aletter dated 24 July complaining of criminal trespass andthreatening prosecution should it continue.D. Description of Carew Towers ArcadeCarew Towers is a 47-story complex in central down-town Cincinnati. The Hotel is located on the second andhigher floors, with approximately 150 offices leased onstillhigher floors. The ground level of the building,which covers one-half of a full block, contains an arcadeextending east-west between Race Street and Vine Streetand north-south between that passageway and FifthStreet.Facing on the arcade are a major departmentstore and some 12 additional retail stores. The centralarcade ranges from 25 to 35 feet in width.Exits from and entrances to the arcade itself are locat-ed on Race, Vine, and Fifth Streets; to and from theretail stores; in some instances, through the retail storesto and from Race, Vine, or Fifth Streets; to and from thelower arcade garage; to and from the Hotel lobby androoms by stairs and by elevators; to and from upperstory offices by elevators; and to and from the CincinnatiSkywalk, a system of enclosed second-story walkwaysrunning between a number of buildings connectingdowntown Cincinnati and containing itself a number ofretail stores and service shops.The arcade is open 7 days per week, 24 hours per day,except for one hour periods, about once a year, whenafter notice Emery prohibits public:use inorder to exer-cise and maintain its status as owner. The arcade is usedby tenants, employees, and visitors to the retail storesand service shops, the Hotel and the offices; those utiliz-ing the skywalk; and those just passing through. Re-spondent enforced a rule against solicitation or distribu-tion within the arcade, which, in the past was relaxed forsuch charitable or civic groups as the Salvation Army,Shriners, and Girl Scouts, but which has been stringentlyapplied since the attempted distribution by the Union.E. Possibilities of Employee ContactThe Hotel employees' door on the arcade is the onlyingress and egress permitted employees, and anyoneusing that door is in all probability a Hotel employee.Once beyond this doorway it is not possible to identifya Hotel employee as such. Hotel employees are not per-mitted to wear uniforms outside the Hotel premises, andthere is no employee parking lot. Within the Hotel, em-ployees wear identifying badges with their first namesonly.Costs of newspaper advertisements had not been inves-tigated prior to preparation for hearing, though O'Reillyhad once used newspaper advertising for an organiza-tional campaign in Chicago. Since the filing of chargesherein, the Union has been able to contact four of theHotel's employees who have provided information onshift times, but not on names and addresses of fellow em-ployees.III.DISCUSSIONSection 7 of the Actguaranteesworkers the right "toself organization, to form, join, or assist labor organiza-tions."Union representatives have a concurrent right toinform employees of the advantages of representation bythat union.When union organizers seek to exercise thisright on private property, a conflict arises between theright of the owner of that property to dictate its use andthe Section 7 rights of employees. The guiding principalfor adjusting this conflict while protecting the sanctity ofprivate ownership was enunciated almost 30 years ago asfollows:It is our judgment, however, that an employermay validly post his property against nonemployeedistribution of union literature if reasonable effortsby the union through other available channels ofcommunication will enable it to reach employeeswith its message and if the employer's notice ororder does not discriminate against the union by al-lowing other distribution.[NLRB v. Babcock &Wilcox Co.,351 U.S. 105, 112 (1956).]There is no issue of discrimination against the Union.The case at hand is thus to be decided on balancing theexclusivity of use of personal property against the rea-sonableness of the Union's organizational attempt exclu-sive of distributing handbills while trespassing.The General Counsel has grounded his presentationand argument largely on the Board's decision inHutzlerBros.Co.,241NLRB 914 (1979), that since the Unionwas unable to contact employees at the entrances andexits to the Employer's private property, was unable toidentify the employees on the working premises or in anemployee parking lot for later at-home contact, and hadlittle likelihood of reaching the employees without accessto private property, the balancing test favors Section 7rights over the normally predominant right of privateproperty. However, Respondent correctly points out thatthe court overruled the Board.Hutzler Bros.Co.v.NLRB,630 F.2d 1012 (4th Cir. 1980).There, the circuit court quotesCentral Hardware Co. v.NLRB,407 U.S. 539, 543 (1972), that "The Board andthe courts have the duty to resolve conflicts between or-ganization rights and property rights, and to seek properaccommodation between the two," and respects the resil-ient"Babcockprinciples" for striking a balance. It further 378DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnotes the language ofSears,Roebuck & Co. v. San DiegoCounty District Council of Carpenters,436 U.S. 180, 205(1978), that:To gain access, the union has the burden ofshowing that no other reasonable means of commu-nicating its organizational message to the employeesexists or that the employer's access rules discrimi-nate against union solicitation. That the burden im-posed on theunion is aheavy one is evidenced bythe fact that the balance struck by the Board andthe courts under the Babcock accommodation prin-ciple has rarely been in favor of trespassory organi-zational activity.After recognizing that the determination of the bal-ance rests with the Board, based on proper "findings offact supported by substantial evidence on the record as awhole"2 the decision rules that:The ultimate question, however, is not whetherorganizational contact is difficult, but whether thedifficultycan be reasonably overcome. Thereindeed may be situations where the combination ofphysical location, type of work, and employer ac-tivitymake it apparent that reasonable alternativemethods of communication do not exist. In suchcases it would not be necessary to prove the futilityof attempting alternative means of communicationby active efforts on the part of union organizers. Toprove that access to employer property is requireditisnot necessary that every possible means ofcommunication be exhausted. This, of course, againinvolves the question of drawing the evidentiaryline.The circuit court ruled inHutzler Bros.,supra, thattherewas insufficient evidence of record to support afinding of fact that access to the employer's privateproperty was reasonably required to communicate withemployees. It found that the Union had intentionallydone no more than engage in two attempts at purely proforma handbilling and made no other bona fide attemptsto identify or contact employees by other reasonablyavailable avenues of communication.The evidentiary record in the matter at hand is quiteto the contrary. Rather than pro forma attempts, theUnion made actual and reasonable attempts at contact. Inwriting, it twice solicited assistance from union membersand solicited them orally in addition. Nontrespassoryvisitswere made to the Hotel and its restaurant in failedattempts to identify or contact employees. Even obvious-ly trespassory visits to the corridors of the Hotel's roomswere made in similar failed attempts. The Union's re-quest by letter that the Hotel identify its employees wasprobably not made with any great expectations of suc-cess and might be considered pro forma, but it does evi-dence the fact that employer cooperation could not beexpected and, of course, the Union on two occasionsmade failed attempts to handbill employees in the pri-2NLRBY.Babcock&Wilcox,supra at 112, citingUniversal Camera Y.N L R B ,340 U S 474 (1951)vately owned arcade, which though open to the publicwas restrictedagainstsolicitations. I find that this seriesof actions were more than pro forma, and constitutedbona fide attempts to identify or contact employees byreasonably available avenues of communication.Respondent argues that these attempts did not exhaustthe menu of reasonably available avenues of communica-tion,and suggeststhe following:(a)That the Union could have handbilled or takenother action on public property at the exits to the arcade.I find that this would have been unreasonable, ineffec-tive, or both. As indicated supra, in order to cover allthe entrances and exits Hotel employees might have usedbefore or after the employees' arcade doorway, theUnion would have had to station people at innumerableplaces throughout the entire downtown area of Cincin-nati,probably deploying more representatives than the300 employees it hoped to contact. The same holds truefor setting up stands with appropriate signs the employ-ees could see on leaving or before entering the arcade,inviting the employees to possibly identify themselves tofellow employees and to their employer as being proun-ion, itself not an acceptable tactic. The same holds trueforposting banners or othersignswhere employeesmight see them.(b)That the Union could have advertisedin newspa-pers, or on radio or television. I also find such advertis-ing, in a metropolitan area such as Cincinnati, whichalone has a city population of almost half a million, to bean unreasonablerequirement. SeeSoloCup Co., 172NLRB 1110 (1968);Hutzler Bros. Co.,supra.(c)That the Union could, through four employeesidentified prior to the hearing, who have provided shiftinformation, identify the other employees. Such expecta-tion is not reasonable. Few employees are ever in a posi-tion to providelists of namesand addresses, and a proun-ion employee may be understandably loath to identifyonly a few other employees as that may in turn identifyhim to the employer as being prounion.(d) That, as stated in Respondent's brief, "there wereand are many other reasonablemeansof communication... which were never attempted.. .." As noted supra,in quotations from the circuit' court decision inHutzlerBros.,to prove that access to private property is re-quired, it is not necessary that every possible means ofcommunication be exhausted.In view of the evidentiary facts herein, I find that theUnion has no other reasonable means ofcommunicatingits organizationalmessage tothe Hotel's employees otherthan those involving solicitation on Respondent's privateproperty contrary to the Respondent's regulations for thepublic use of that property. This determinationis limitedto the use of the small alcove off the arcade, at the Hotelemployees' doorway, and subject to thelimitations ofCentral Hardware Co. v. NLRB,supra.CONCLUSIONS OF LAW1.Emery Realty,Inc. is an employer engaged in com-merce within the meaning of Section 2(6) and(7) of theAct. EMERYREALTY3792.Hotel,Motel, Restaurant Employees and BartendersUnion Local No. 112, affiliated with the Hotel Employ-eesandRestaurantEmployees InternationalUnion,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3By prohibiting union representatives from distribut-ing union literature to employees on its premises andthreatening them with arrest for attempting to do so, Re-spondent violated Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has violated Section8(a)(1) of the Act,I shall recommend that it be orderedto cease and desist therefrom and that it take certain af-firmative action designed to effectuate the policies of theAct.On the basis of the foregoing findings of fact and con-clusions of law, and the entire record and pursuant toSection 10(c) of the Act,Ihereby issue the followingrecommended3ORDERThe Respondent, Emery Realty, Inc., Cincinnati,Ohio,its officers,agents,successors,and assigns, shall1.Cease and desist from prohibiting union representa-tives from distributing union literature to employees ofthe Netherland Plaza Hotel at the employees' doorwayon the arcade on its property and threatening them witharrest for attempting to do so.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Post at its premises in the Carew Tower at Cincin-nati,Ohio, or in the immediate proximity to the employ-ees'doorway of the Netherland Plaza Hotel on thearcade, copies of the attached notice marked "Appen-dix." Copies of the notice, on forms provided by theRegionalDirector for Region 9, after being signed bytheRespondent's authorized representative, shall beposted by the Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted.Reasonable steps shallbe taken by theRespondent to ensure that the notices are not altered, de-faced, or covered by any other material.(b)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.S If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrdershall, asprovided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.If thisOrderisenforced by a judgmentof a UnitedStates court ofappeals,the wordsin the notice reading"Posted by Orderof the Nation-alLaborRelations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of AppealsEnforcingan Order ofthe NationalLaborRelations Board."